Citation Nr: 1123523	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-41 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Legal entitlement to VA death benefits, to include entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund, as the child of a Veteran.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The decedent in respect of whom this claim for VA benefits was filed is alleged to have had service as a recognized guerrilla in the Philippines during World War II.  He died in September 1980, and the appellant in this matter is claiming benefits as his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

It is not clear from the record that the decedent had military service which meets the requirements to qualify as a Veteran under the laws and regulations governing most VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.40, 3.41 (2010).  Nevertheless, because the appellant's status as a claimant in this case is dispositive of the issues before the Board irrespective of the decedent's military status, we will describe the decedent as "the Veteran" herein.


FINDINGS OF FACT

The appellant, as the Veteran's surviving son who is not under the age of 18, did not become permanently incapable of self-support before the age of 18, and is not between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution, is not eligible for VA death benefits or for payment from the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits or for one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 101, 107, 1310, 1311, 1318, 1542 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.57, 3.203, 3.209, 3.213, 3.315, 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Relevant Law, Factual Background, and Analysis

The appellant is seeking entitlement to VA benefits as the surviving child of an individual who is alleged to have had service in the United States Armed Forces, Far East, during World War II. 

The term "child" for purposes of title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under title 38, a child must be unmarried and must be either under the age of 18, must have become permanently incapable of self-support before the age of 18, or must be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2010).

Governing law provides that dependency and indemnity compensation benefits and non-service-connected death pension benefits may be paid to the surviving children of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1310, 1542 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).


The appellant's birth certificate indicates that he was born in April 1953, and therefore was 56 years of age when he filed his claim in March 2010.  Furthermore, nothing in the record indicates that he became permanently incapable of self-support before the age of 18.  Therefore, when the appellant filed his claim he was not a child under the age of 18, had not become permanently incapable of self-support before the age of 18, and was not between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.  As a result of the foregoing, the appellant is ineligible to claim VA death benefits as a "child" of the Veteran.

Under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

In view of the foregoing, although we are sympathetic with the appellant's loss of his father, he is not a child for the purposes of eligibility as a claimant, and his claim for VA death benefits must be denied as a matter of law. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."


Section 1002 is entitled "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II."  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

As the son of a Veteran, the appellant is not an eligible person for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund, and the claim must be denied as a matter of law.


ORDER

Eligibility for VA death benefits and to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


